Exhibit 10.2
 
[DATE]


[NAME]
[ADDRESS]


  Subject: Alsius Corporation Change in Control Severance Plan Participation
Notice


Dear [NAME]:


The Company has selected you to be a Covered Employee in the Alsius Corporation
Change in Control Severance Plan (the “Plan”).  This letter is your Change in
Control Severance Plan Participation Notice (the "Agreement") as defined in the
Plan.  A copy of the Plan (and its Summary Plan Description) is enclosed with
this Agreement.  Certain terms defined in the Plan are used in this Agreement.
 
As a Covered Employee, if there is a Qualifying Termination and if you timely
execute and do not revoke the Release and you remain in full compliance with the
Plan and this Agreement, then you will receive the severance benefits described
in Section 1 below.  Separately, as of your Termination Date, you shall also be
paid for your accrued but unpaid salary and vacation, unreimbursed valid
business expenses that were submitted in accordance with Company policies and
procedures, and you are eligible for other vested benefits pursuant to the
express terms of any employee benefit plan.
 
This Agreement is personal in nature and your right to receive payments
hereunder is not assignable, transferable or delegable, whether by pledge,
creation of a security interest, or otherwise, other than by a transfer by your
will or by the laws of descent and distribution.  All provisions of this
Agreement are subject to and governed by the terms of the Plan.
 
1. Severance Benefits.  The Company shall pay you cash in three monthly
installments with each installment equal to one-twelfth of your annual base
salary with the first such installment payable on the first business day of the
month following the effective date of the Release.  In addition, for the three
month period commencing with the month following the month of the Termination
Date, the Company shall continue to provide to you all Employee Benefits which
were received by, or with respect to, you as of the Termination Date, at the
same expense to you as before the Change in Control subject to immediate
cessation if you are offered other employee benefits coverage in connection with
new employment.  You shall provide advance written notice to the Company
informing the Company when you are offered or become eligible for other employee
benefits in connection with new employment.  In addition, if periodically
requested by the Company, you will provide the Company with written confirmation
that you have not been offered other employee benefits.  All payments and
benefits made under this Agreement shall be subject to reduction to reflect any
withholding taxes or other amounts required by applicable law or regulation.  In
addition, to the extent you receive severance or similar payments and/or
benefits under any other Company plan, program, agreement, policy, practice, or
the like, or under the WARN Act or similar state law, the payments and benefits
due to you under this Agreement will be correspondingly reduced on a
dollar-for-dollar basis (or vice-versa) in a manner that complies with Internal
Revenue Code Section 409A.
 
 
1

--------------------------------------------------------------------------------

 
 
2. Defined Terms:
 
"Cause" means any of the following, each as determined in the discretion of the
Company's (or its successor's) Board of Directors or Chief Executive Officer:
(i) the Covered Person's dereliction of his or her duties, (ii) the Covered
Person's material violation of Company policy, or (iii) the Covered Person's
conviction of, or guilty plea to, a crime against the Company or one which
reflects negatively on the reputation of the Company.
 
"Change in Control" means any of the following transactions, provided, however,
that the Company shall determine under parts (iv) and (v) whether multiple
transactions are related, and its determination shall be final, binding and
conclusive:
 
(i) a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;
 
(ii) the sale, transfer or other disposition of all or substantially all of the
assets of the Company;
 
(iii) the complete liquidation or dissolution of the Company;
 
(iv) any reverse merger or series of related transactions culminating in a
reverse merger (including, but not limited to, a tender offer followed by a
reverse merger) in which the Company is the surviving entity but (A) the shares
of Common Stock outstanding immediately prior to such merger are converted or
exchanged by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, or (B) in which securities possessing more than
forty percent (40%) of the total combined voting power of the Company’s
outstanding securities are transferred to a person or persons different from
those who held such securities immediately prior to such merger or the initial
transaction culminating in such merger, but excluding any such transaction or
series of related transactions that the Company determines shall not be a Change
in Control; or
 
(v) acquisition in a single or series of related transactions by any person or
related group of persons (other than the Company or by a Company-sponsored
employee benefit plan) of beneficial ownership (within the meaning of Rule 13d-3
of the Exchange Act) of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding securities but
excluding any such transaction or series of related transactions that the
Company determines shall not be a Change in Control.
 
 
2

--------------------------------------------------------------------------------

 
 
"Company" means Alsius Corporation, a Delaware corporation.
 
"Disability" means that you are unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than twelve (12) months.
 
"Employee Benefits" means any group health and dental benefit plans provided,
however, that Employee Benefits shall not include contributions made by the
Company to any retirement plan, pension plan or profit sharing plan for the
benefit of you in connection with amounts earned by you.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
"Qualifying Termination" means that the Company has terminated your employment
for any reason other than Cause, death or Disability and where your Termination
Date occurred during the twelve month period immediately following a Change in
Control.
 
"Release" means a general release of claims and covenant not to sue
substantially in the form attached hereto as Exhibit A (or as may be reasonably
modified by the Company in its reasonable discretion).  Such release must become
effective within sixty days after the Termination Date or else you will be
deemed to have waived all rights to any payments or benefits under this
Agreement.
 
"Termination Date" means your last day of employment with the Company (and any
Company subsidiary or affiliate) and where such termination of employment
constitutes a "separation from service" within the meaning of Internal Revenue
Code Section 409A.
 
ALSIUS CORPORATION
 
By:  _______________________________
 
Title: ______________________________
 
                                                            
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT A
RELEASE OF CLAIMS AND COVENANT NOT TO SUE


This Release of Claims and Covenant Not To Sue (the "Release") is entered into
by ____________ ("Executive").  This Release is effective only if (i) it has
been executed by the Executive after his/her termination of employment with
Alsius Corporation (the "Company"), (ii) such executed Release has been provided
to the Company on or before [DATE] and (iii) the revocation period has expired
without revocation as set forth in Section 5(c) below (the “Effective
Date”).  The Company and the Executive are collectively referred to herein as
the Parties.


WHEREAS, Executive was an employee of the Company and served as the Company's
[JOB TITLE];


WHEREAS, Executive was a participant in and "Covered Employee" under the Alsius
Corporation Change in Control Severance Plan (the "Plan");


WHEREAS, pursuant to the Plan and the Change in Control Severance Plan
Participation Notice provided to the Executive by the Company (the "Severance
Agreement"), the Executive is eligible for specified severance benefits upon the
occurrence of certain events with such benefits conditioned upon, among other
things, the Executive's execution and non-revocation of this Release;


WHEREAS, the Company was subject to a Change in Control (as defined in the
Severance Agreement) on [DATE];


WHEREAS, the Executive's employment was terminated by the Company without Cause
(as defined in the Severance Agreement) on [DATE] (the "Separation Date"); and


WHEREAS, pursuant to the terms of the Plan and Severance Agreement, the Company
has determined to treat the termination of Executive’s employment as eligible
for payment of certain separation benefits provided in the Severance Agreement.


NOW, THEREFORE, the Executive agrees as follows:


1.           Termination of Employment.  Executive acknowledges and agrees that
Executive’s employment with the Company terminated as of the close of business
on the Separation Date.  As of the Separation Date, Executive agrees that he/she
is no longer an employee of the Company and no longer holds any positions or
offices with the Company.


2.           Separation Benefits.  In consideration for the release of claims
set forth below and other obligations under this Release, the Plan and the
Severance Agreement and in satisfaction of all of the Company's obligations to
Executive and further provided that (i) this Release is signed by Executive and
not revoked by Executive under Section 5(c) herein and (ii) the Executive
remains in continuing compliance with all of the terms of this Release, the Plan
and the Severance Agreement, the Executive is eligible to receive the separation
benefits specified in Section 1 of the Severance Agreement.
 
 
1

--------------------------------------------------------------------------------

 

 
3.           Integration.  This Release, the Plan, and the Severance Agreement
(and any agreements referenced therein) represents the entire agreement and
understanding between the Parties as to the subject matter hereof and supersedes
all prior agreements whether written or oral.


4.           Right to Advice of Counsel.  Executive acknowledges that Executive
has had the opportunity to fully review this Release and, if Executive so
chooses, to consult with counsel, and is fully aware of Executive’s rights and
obligations under this Release.


5.           Executive's Release of Claims.  Executive hereby expressly
covenants not to sue and releases and waives any and all claims, liabilities,
demands, damages, penalties, debts, accounts, obligations, actions, grievances,
and causes of action (“Claims”), whether now known or unknown, suspected or
unsuspected, whether in law, in equity or in arbitration, of any kind or nature
whatsoever, which Executive has or claims to have, now or hereafter, against the
Company and its divisions, facilities, subsidiaries and affiliated entities,
successors and assigns, or any of its or their respective past or present
officers, directors, trustees, shareholders, agents, employees, attorneys,
insurers, representatives (collectively, the Releasees), including, but not
limited to, any Claims arising out of or relating in any way to Executive’s
employment at the Company and the termination thereof.  Without limiting the
foregoing, Executive hereby acknowledges and agrees that the Claims released by
this Release include, but are not limited to, any and all claims which arise or
could arise under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, the Federal Worker Adjustment and
Retraining Notification Act (or any similar state, local or foreign law), the
Employee Retirement Income Security Act of 1974, as amended, the California Fair
Employment and Housing Act, California statutory or common law, the Orders of
the California Industrial Welfare Commission regulating wages, hours, and
working conditions, and federal statutory law, or any Claim for severance pay,
bonus, sick leave, disability, holiday pay, vacation pay, life insurance, health
or medical insurance or any other fringe benefit.  Nothing in this Release shall
limit in any way Executive’s right under California Workers’ Compensation laws
to file or pursue any workers’ compensation claim.  Nothing herein shall release
any rights to indemnification Executive may have in connection with Executive's
actions taken in the course of his/her duties with the Company.  This release
shall not apply to any claims that may not be waived as a matter of applicable
law.


(a)           As part of this general release, Executive expressly releases,
waives and relinquishes all rights under Section 1542 of the California Civil
Code which states:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”


Executive acknowledges that he/she may later discover facts in addition to or
different from those which Executive now knows, or believes to be true, with
respect to any of the subject matters of this Release, but that it is
nevertheless Executive’s intention to settle and release any and all Claims
released herein.


(b) Executive warrants and represents that there is not now pending any action;
complaint, petition Executive charge, grievance, or any other form of
administrative, legal or arbitral proceeding by Executive against the Company
and further warrants and represents that no such proceeding of any kind shall be
instituted by or on Executive’s behalf based upon any and all Claims released
herein.


(c) Executive expressly acknowledges, understands and agrees that this Release
includes a waiver and release of all claims which Executive has or may have
under the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C.
§621, et seq. (“ADEA”).  The following terms and conditions apply to and are
part of the waiver and release of ADEA claims under this Release:


(i) Executive is advised to consult an attorney before signing this Release;


(ii) Executive is granted twenty-one (21) days after he/she is presented with
this Release to decide whether or not to sign this Release;


(iii) Executive will have the right to revoke the waiver and release of claims
under the ADEA within seven (7) days of signing this Release, and this Release
shall not become effective and enforceable until that revocation period has
expired without such revocation;


(iv) Executive hereby acknowledges and agrees that he/she is knowingly and
voluntarily waiving and releasing Executive’s rights and claims in exchange for
consideration (something of value) in addition to anything of value to which
he/she is already entitled; and


(v) Nothing in this Release prevents or precludes Executive from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs from doing
so, unless specifically authorized by federal law.


6.           Labor Code Section 206.5.  Executive agrees that the Company has
paid to Executive his/her salary and vacation accrued as of the Separation Date
and that these payments represent all such monies due to Executive through the
Separation Date.  In light of the payment by the Company of all wages due, or to
become due to Executive, California Labor Code Section 206.5 is not
applicable.  That section provides in pertinent part as follows:


No employer shall require the execution of any release of any claim or right on
account of wages due, or to become due, or made as an advance on wages to be
earned, unless payment of such wages has been made.
 
 
2

--------------------------------------------------------------------------------

 

 
7.           Severability.  Executive understands that whenever possible, each
provision of this Release will be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Release
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Release will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein.


8.           No Representations.  Executive has not relied upon any
representations or statements made by the Company in deciding whether to execute
this Release.


9.           Voluntary Execution of Release.  This Release is executed
voluntarily by Executive and without any duress or undue influence and with the
full intent of releasing all claims.  The Executive acknowledges that:


(a)           He/She has read this Release;
(b)           He/She has been represented in the preparation, negotiation, and
execution of this Release by legal counsel of his/her own choice or that he/she
has voluntarily declined to seek such counsel;
(c)           He/She understands the terms and consequences of this Release and
of the releases it contains;
(d)           He/She is fully aware of the legal and binding effect of this
Release.




IN WITNESS WHEREOF, the Executive has executed this Release as shown below.


EXECUTIVE








_______________


Dated:
 
 
 
4
